department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number se t-eo ra t tax_exempt_and_government_entities_division number release date date date uil egend i i o i o m m i m i n i o this is in response to your ruling_request as to the effects of the transfer of assets from a and b to c ais an organization described in sec_501 of the internal_revenue_code and classified as an organization described in sec_509 and sec_170 of the code a has a valid dissolution clause in accordance with sec_1_501_c_3_-1 of the income_tax regulations a is a_trust that distributes financial aid for charitable purposes to z and their dependents that reside in d for charitable purposes a also administers restricted funds under the terms of f’s program for charitable purposes within the meaning of sec_501 of the code f is an organization described in sec_501 b is an organization described in sec_501 of the code and classified as an organization described in sec_509 and sec_170 of the code c is an organization described in sec_501 of the code and is classified as a supporting_organization under sec_509 of the code c supports g an organization exempt from federal_income_tax under sec_501 of the code in order to reduce administrative expenses amongst the organizations a reorganization occurred amongst a b and c as part of the reorganization a and b agreed to terminate their operations a’s trustees agreed to transfer all of its funds to c which includes restricted funds of x to be used in accordance with the terms of f’s program previously carried on by a b’s trustees also agreed to transfer all of its funds to c without any restrictions the proposed reorganization will also increase the number of beneficiaries that will benefit from c’s exempt purposes c upon obtaining a favorable private_letter_ruling will change its name and comply with a’s requested restriction on specific funds to be used only for the purposes allowed by f a b and c have requested the following rulings the termination of a and the conditional distribution of a portion of its assets to c with specific instructions to c restricting the use of these assets only for the purposes allowed by e that would allow c to continue participating in f program will not jeopardize a’s tax-exempt status under sec_501 of the code the termination of a and the distribution of the remaining portion of its assets with no restrictions as to the use of those assets to c will not jeopardize a’s tax-exempt status under sec_501 of the code the termination of b and the distribution of its assets to the c will not jeopardize the tax-exempt status of b under sec_501 of the code the acceptance of cash assets by c from a which contain restrictions as to the use of the conditionally transferred cash assets by c and c’s agreement to comply with these restrictions will not jeopardize the tax-exempt status of c under sec_501 of the code the acceptance of cash assets by c from a and b with no restrictions as to the use of those assets will not jeopardize c’s tax-exempt status under sec_501 or its non-private foundation classification under sec_170 of the code law sec_501 of the internal_revenue_code exempts from taxation organizations described in subsection c which includes corporations organized and operated exclusively for charitable and educational_purposes furthermore the aforementioned subsection requires that no part of the organization's net_earnings inure to the benefit of any private_shareholder_or_individual that no substantial part of its activities is to influence legislation and that it does not participate in any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the income_tax regulations provides that an organization's articles of organization must limit its purposes to one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides than an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities that are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides than an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization’s articles be distributed for one or more exempt purposes rationale in order for a and b to be described in sec_501 of the code each organization must satisfy the organizational and operational_test when an organization dissolves it must ensure that its assets are being transferred for exclusively exempt within the meaning of sec_501 of the code see sec_1_501_c_3_-1 of the regulations the transfer of funds by a to c a sec_501 of the code organization furthers sec_501 purposes because the unrestricted and restricted funds held by a were previously used for sec_501 purposes and will be used by c for sec_501 purposes a’s transfer was in accordance with its dissolution provision as set forth in sec_1 c -1 b of the regulations the transfer of funds by b to c further sec_501 purposes because the funds held by b were previously used for sec_501 purposes and will be used by c for sec_501 purposes b’s transfer was in accordance with its dissolution provision as set forth in sec_1_501_c_3_-1 of the regulations the restructuring of a and b and the transfer of assets to c will not adversely affect c's exempt status under sec_501 c will perform the same as a performed with respect to the funds restricted by f that are consistent with its exempt purposes c is also receiving some unrestricted funds from a and b that will use to further its own exempt purposes under sec_501 of the code therefore we rule as follows ruling the termination of a and distribution of a portion of its assets to c with specific instructions to c restricting the use of these assets only for the purposes allowed by ef that would allow c to continue participating in f’s relief fund program will not jeopardize a’s tax-exempt status under sec_501 of the code the termination of a and the distribution of the remaining portion of its assets with no restrictions as to the use of those assets to c will not jeopardize a’s tax-exempt status under sec_501 of the code the termination of b and the distribution of its assets to c will not jeopardize the tax- exempt status of b under sec_501 of the code the acceptance of cash assets by c from a which contain restrictions as to the use of the transferred cash assets and c’s agreement to comply with these restrictions will not jeopardize the tax-exempt status of c under sec_501 of the code the acceptance of cash assets by c from a and b with no restrictions as to the use of those assets will not jeopardize c’s tax-exempt status under sec_501 or its non-private foundation classification under sec_170 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
